Citation Nr: 1013891	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-26 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of 
the left knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for osteoarthritis of 
the right knee, currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for bilateral shoulder 
condition, secondary to service-connected bilateral knee 
disability.  

4.  Entitlement to service connection for a lumbar condition, 
secondary to service-connected bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) in January 2010.  A 
transcript of that hearing is of record and associated with 
the claims folder.  


FINDINGS OF FACT

1.  The right knee disability is productive of complaints of 
pain; objectively; the evidence shows flexion to no worse 
than 120 degrees, and extension to 0 degrees. 

2.  The left knee disability is productive of complaints of 
pain; objectively; the evidence shows flexion to no worse 
than 120 degrees, and extension to 0 degrees. 

3.  Bilateral shoulder and lumbar conditions are not due to 
or aggravated by a service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
arthritis of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2009).  

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the left knee have not been met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2009)

3.  Bilateral shoulder and lumbar conditions are not due to 
or aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that service-connected osteoarthritis of 
right and left knee are more severe than the current 
evaluations reflect.  He complains of ongoing pain and the 
inability to ambulate distances as a result of his bilateral 
knee condition.  He relates that he has to use knee braces 
and a cane for this bilateral disability.  He also asserts 
that service connection is warranted for a bilateral shoulder 
condition and low back condition, secondary to his service-
connected bilateral knee disability.  He maintains that his 
service-connected bilateral knee disability aggravates his 
nonservice-connected bilateral shoulder and back conditions 
and as a result, those conditions should be service-
connected.  

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.

The regulations provide that service connection is warranted 
for a disability which is aggravated by, proximately due to, 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (2009).  Any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, should also be compensated.  
Allen v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2009).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 
38 C.F.R. § 4.3 (2009).  

Secondary service connection 

The Veteran contends that service connection is warranted for 
a bilateral shoulder condition and back condition as 
secondary to his service-connected bilateral knee disability.  
It is important to note that service connection has 
previously been denied for a lumbar spine condition by rating 
decision of June 2006 and a bilateral shoulder disorder which 
was previously denied, and was not reopened by rating 
decision of June 2006.  

Service treatment records are negative for complaints of, 
treatment for, or a diagnosis related to a bilateral shoulder 
or lumbar spine condition.  Therefore, those conditions were 
not noted in service.  Post-service evidence does not show 
bilateral shoulder condition or a lumbar spine condition for 
many years after service, nor does it relate either disorder 
to service.  Rather, the Veteran's main assertion is that his 
bilateral shoulder and lumbar spine disorders are aggravated 
by his service-connected bilateral knee disability.  

Private treatment records of November 2006 from P.E., MD were 
associated with the claims folder.  The Veteran gave a 
history that he hurt his back at age 15 when he jumped off of 
a train.  He related that he had off and on back pain since 
that time.  

The Veteran testified at a personal hearing before a hearing 
officer at the RO in January 2007.  The Veteran alleged that 
he had one condition that was degenerative joint disease, and 
that this condition was throughout all of his joints.  He 
testified that the condition initially started in his knees 
and moved to his shoulders and his back. He stated that the 
stress that he put on his knees in service is what initially 
precipitated his bilateral knee condition and then his 
shoulder and back conditions.  

A treatment report from the Greenwood Comprehensive Medical 
Clinic dated in July 2007 was associated with the claims 
folder.  This report indicated, in pertinent part, that the 
Veteran had a history of familial degenerative joint disease 
as a young person.  He presently had advanced degenerative 
joint disease of the bilateral knees and shoulder and a 
history of rotator cuff injury also.  The medical records did 
not indicate aggravation of the bilateral shoulder condition 
by the bilateral knee condition.  

The Veteran had a VA examination in September 2009.  The 
examiner stated that the Veteran had only one specific injury 
that he recalled and that was when he jumped off of a train 
when he was 15 years old.  He did not have any repeat 
injuries during military service.  As to his shoulders, he 
did not have any injury, he only had an insidious onset of 
shoulder pain in 1997.  His bilateral knee condition was the 
result of juvenile arthritis at an early age that preexisted 
service.  This condition was acutely aggravated by crawling 
and jumping activities in service.  The examiner diagnosed 
mild bilateral rotator cuff tendonitis.  With regards to the 
relationship of the rotator cuff tendonitis  to his service-
connected knee disability, his rotator cuff tendonitis is not 
caused by, or a result of, his bilateral knee arthritis.  
Given the time frame of this occurrence, it is less likely 
than not caused as a result of his military service.  With 
regards to the Veteran's spine, the examiner diagnosed the 
condition as lumbago.  The examiner opined that the Veteran's 
medical records indicated an injury to his low back prior to 
his military service.  He had no record of injury to his back 
in service.  Therefore, it is less likely that his lower back 
pain was related to activities in service and less likely 
that it was related to his bilateral knee arthritis.  

In January 2010, the Veteran testified at a Board hearing 
that his bilateral shoulder condition and low back disorder 
were not treated or diagnosed in service.  He also reported 
that it was his belief that his bilateral knees went bad in 
service, and with all of the push-ups and pull-ups in 
service, his weight bearing joints to include his bilateral 
shoulders and low back, were affected by his service-
connected knees.  He maintains that his altered gait also 
affects his back and shoulders.  

As such, because the Veteran's bilateral shoulder and low 
back conditions were determined by the VA examiner to not 
have any relation to his service-connected bilateral knee 
disability, and the examiner specifically attributed his back 
condition to an injury he sustained prior to service when he 
jumped off of a train.  Although the Veteran's medical record 
is replete with evidence that the Veteran has a bilateral 
shoulder condition and a low back disorder, none of those 
records attributes either of these conditions to aggravation 
by his service-connected bilateral knee disability.  

In making such determinations, the Board has also considered 
the Veteran's testimony and statements asserting a nexus 
between his bilateral shoulder and low back disorders to his 
service-connected bilateral knee disability.  While he is 
competent to report symptoms as they come to him through his 
senses (such as shoulder and back pain), bilateral shoulder 
tendinitis and lumbago are not the types of disorders that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by medical evidence obtained and associated with 
the claims file.  None of these findings show that bilateral 
shoulder tendinitis and lumbago are aggravated by his 
service-connected bilateral knee osteoarthritis.  Further, 
the Veteran himself has admitted that he did not have the 
shoulder or back conditions in service, was not diagnosed or 
treated in service for either of those conditions, and has 
presented no evidence except his own claims that either 
condition was aggravated by his service-connected bilateral 
knee condition.  Here, the Board attaches the greater 
probative weight to the clinical findings than to the 
Veteran's statements and assertions.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).

In sum, the evidence of record finds that the Veteran's 
bilateral shoulder and low back conditions are not due to or 
aggravated by the Veteran's service-connected bilateral knee 
osteoarthritis.  Accordingly, the appeal is denied.

Increased Rating 

The General Counsel held in VAOPGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additional disability is shown, a veteran rated under DC 5257 
can also be compensated under DC 5003 and vice versa.  In 
addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Court in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59 (2009).

The Veteran's left knee disability is rated as 10 percent 
disabling pursuant to DC 5260.  The right knee disability is 
rated as 10percent disabling pursuant to DC 5261.  In order 
to warrant a higher rating, the evidence must show:

X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations- not to be combined with limitation of motion 
(20 percent under DC 5003); ankylosis of the knee in 
favorable angle in full extension or in slight flexion 
between 0 and 10 degrees (30 percent under DC 5256); 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint (20 percent under 
DC 5258); 	limitation of flexion to 30 degrees (20 percent 
under DC 5260); limitation of extension to 15 degrees (20 
percent under DC 5261); malunion of the tibia and fibula, 
with moderate knee or ankle disability, requiring a brace (20 
percent under DC 5262).  

The Veteran may also be separately rated for recurrent 
subluxation or lateral instability under DC 5257.  

The Veteran underwent a VA examination in February 2007.  He 
stated that his service in the Army aggravated his 
preexisting bilateral knee disability.  The knee condition 
continued to get worse due to climbing poles, running, 
squatting, crawling and physical exercise.  At the time of 
the examination, he stated that his left knee was equal to 
the right.  He rated his pain on a 9/10.  He had a history of 
night pain.  He used Tramadol which decreased the pain to 
8/10.  He used bilateral knee braces.  He had no history of 
swelling.  He had surgery and arthroscopy of the left knee in 
2000.  Physical examination of the left lower extremity 
revealed a dorsalis pedis pulse 2+and equal to the 
contralateral extremity.  He was fully sensated to light 
touch in all dermatomal distributions.  Examination of the 
left knee revealed range of motion of 0 to 120 degrees.  
There was mild pain with range of motion.  Active and passive 
ranges of motion were the same without any changes with 
repetition.  There was no effusion on examination.  The knee 
was stable to varus and valgus stress at 0 degrees and 30 
degrees.  Examination of the right knee revealed range of 
motion of 0 to 120 degrees.  There was mild pain with range 
of motion.  Active and passive ranges of motion were the same 
without any changes with repetition.  There was no effusion 
on examination.  The knee was stable to varus and valgus 
stress at 0 degrees and 30 degrees.  X-rays of the left knee 
showed no fracture, dislocation, or bony destructive lesions.  
The joint space appeared to be well maintained.  There was 
mild squaring of the medial femoral condyle.  There were 
osteophytes present in the superior and inferior margins of 
the patella.  The right knee showed no fracture, dislocation, 
or bony destructive lesion.  Joint space appeared to be well 
maintained.  The lateral view showed osteophytes present in 
the superior and inferior portions of the articular margins 
of the patella.   There were also osteophytes present in the 
posterior aspect of the femoral condyles.  The assessment was 
bilateral patellofemoral arthritis, as well as early signs of 
medial compartment osteoarthritis.  To address Deluca 
provisions, there was mild discomfort associated with the 
examination of the bilateral knees.  It was conceivable that 
pain could further limit function as described particularly 
after being on his feet all day.  It was not feasible, 
according to the examiner, to attempt to express any of this 
in terms of additional limitation of motion as these matters 
could not be determined with any degree of medical certainty.  

The Veteran underwent a VA examination in September 2009.  
The examiner found that the Veteran had diffuse, sharp pain 
in his bilateral knees.  This had been present since the 
Veteran was a child as he has had juvenile arthritis which 
was exacerbated by his military service.  He rated his 
bilateral knee pain as a 9/10.  He used bilateral knee braces 
which helped minimally.  He was able to walk 15 minutes or 
1 to 2 blocks.  He related frequent flare-ups with any 
movement.  He had not had any surgeries with his knees.  He 
had physical therapy, injections, and was taking Naproxen, 
which only partially relieved his symptoms.  He stated that 
his knee pain did affect his activities of daily living.  He 
was disabled and stated he could not work secondary to his 
knee pain.  Physical examination of the right knee revealed 
no effusion and range of motion of 0 degrees to 140 degrees.  
There was mild pain throughout the range of motion.  
Repetitive motion did not increase the pain and did not 
decrease his range of motion.  The right knee was stable to 
varus and valgus stress.  Physical examination of the left 
knee revealed no effusion and range of motion of 0 degrees to 
140 degrees.  Extension was accomplished to 30 degrees of 
flexion.  There was mild pain throughout the range of motion.  
Repetitive motion did not increase the pain and did not 
decrease his range of motion.  The left knee was stable to 
varus and valgus stress.  X-rays of the right knee showed 
minimal narrowing of the medial and lateral joint lines, 
without osteophyte formation.  There were no destructive or 
degenerative lesions.  X-rays of the left knee showed minimal 
narrowing of the medial joint line.  There were no 
destructive or degenerative lesions.  There were no 
osteophytes or sclerosis noted.  The diagnostic impressions 
were bilateral knee pain with mild degenerative changes on x-
ray.  When addressing the Deluca provisions, there was pain 
on range of motion testing at the time of examination.  It 
was conceivable that the pain could further limit function as 
described, primarily after repetitive activity.  It was not 
feasible, according to the examiner, however, to attempt to 
express this in terms of additional limitation of motion as 
these matters could not be determined with any degree of 
medical certainty.  

The Veteran testified at a videoconference hearing in 
January 2010.  The Veteran asserted during the hearing that 
his service-connected knee condition had worsened since his 
previous evaluation in 2001.  He related that he used a cane 
and knee braces for pain.  He also testified that his knees 
equally bothered him.  

After a careful review of the medical evidence of record, the 
Board finds that a rating in excess of 10 percent for the 
Veteran's right  r left knee disability is not warranted.  

First, although the Veteran has been diagnosed with arthritis 
of both knees, he does not have two or more major joints, or 
two or more minor joint groups, with occasional 
incapacitating exacerbations shown to warrant a 20 percent 
rating.  For the purpose of rating disability from arthritis, 
the shoulder, elbow, wrist, hip, knee and ankle are 
considered major joints. See 38 C.F.R. § 4.45(f) (2009).  
Both of his service-connected knees have been separately 
rated.  Therefore, a 20 percent rating is not warranted under 
DC 5003.  

Next, the objective evidence must show ankylosis in favorable 
angle in full extension or in slight flexion between 0 and 10 
degrees (30 percent under DC 5256).  As set forth above, the 
X-rays taken did not show ankylosis in either the right or 
left knee.  Moreover, range of motion findings do not support 
ankylosis.  As such, the evidence does not show that a higher 
rating under DC 5256 is warranted.  

Further, the Board notes that the evidence does not show the 
Veteran's right or left knee has cartilage dislocation, a 
threshold component necessary to receive a rating pursuant to 
DC 5258.  As such, a rating under DC 5258 for his right or 
left knee is not for application.  

With regards to an increased rating available for limitation 
of motion under DCs 5260 and 5261, the Board notes that at 
the Veteran's February 2007 VA examination, right and left 
knee range of motion was reported from 0 to 120 degrees.  VA 
examination of September 2009, range of motion was reported 
from 0 to 140 degrees for both knees .  Flexion of 0 to 140 
degrees and extension to 0 degrees are considered 
anatomically normal.  38 C.F.R. § 4.71a, Plate II.  

While some limitation of flexion was noted in the initial 
examination, the evidence does not support a rating in excess 
of 10 percent under DCs 5260 and 5261 for his right or left 
knee disability.  Flexion of the right or left knee has not 
been shown to be limited to 30 degrees in order to warrant a 
20 percent rating under DC 5260.  Likewise, as the medical 
evidence showed that he had normal extension, the criteria 
for higher rating under DC 5261 is not met.  

Under DC 5262, a malunion of the tibia and fibula requiring a 
brace warrants a 20 percent evaluation if there is a moderate 
knee or ankle disability.  As neither VA examinations noted 
malunion of the tibia or fibula of either knee, this 
diagnostic code is not for application.  

Further, in order to warrant a separate rating, the objective 
evidence must show recurrent subluxation or lateral 
instability.  In this case, there were no complaints of 
instability or subluxation made by the Veteran.  Therefore, 
the evidence does not support a separate rating under DC 
5257.  

In this case, the Board acknowledges the Veteran's complaints 
of pain in his right and left knees, his limitation on 
standing, requiring a cane, and his limitation on walking.  
However, even considering pain, the evidence still does not 
show a limitation of motion that more nearly approximates the 
criteria for the next higher rating.  

In conclusion, the Board finds that the Veteran's right and 
left knee disability have not manifested symptomatology that 
more nearly approximates the criteria required for a rating 
in excess of 10 percent.  

The Board has also considered the Veteran's statements that 
his knee disabilities are worse.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39- 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of his knee disabilities according to the 
appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of 
the Veteran's aforementioned disabilities have been provided 
by the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings 
address the criteria under which the disabilities are 
evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology. See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeals are denied.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating. Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards." Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).  

In this case, there is no evidence of marked interference 
with the Veteran's employment or frequent periods of 
hospitalization that indicate that referral for an 
extraschedular evaluation is warranted.  Specifically, there 
is no evidence of hospitalization as a result of his 
aforementioned service-connected bilateral knee disabilities 
and no documentation that they specifically affect his 
ability to be employed.  The Veteran is unemployable for 
Social Security benefits purposes, however that rating for 
disability is based upon joint disability of more than just 
his bilateral knees.  

Moreover, the rating criteria reasonably describes the 
Veteran's disability level and symptomatology, and provides 
for higher ratings for additional or more severe symptoms 
than currently shown by the evidence.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted for either his claimed right 
or left service-connected knee increased ratings.  

In sum, the competent evidence does not show that the 
Veteran's symptomatology of his right or left knees warrant 
increased ratings for any period on appeal.  For these 
reasons, the Board finds that the Veteran's disabilities do 
not meet the criteria for ratings in excess of 10 percent 
during any period of the increased rating claims.  Therefore, 
the appeals are denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (2) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in July 2006 and February 2007 that fully 
addressed all notice elements and were sent prior to the 
initial RO decisions in this matter.  The letters informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

With respect to the Dingess requirements, in July 2006 and 
February 2007, the RO provided the Veteran with notice of 
what type of information and evidence was needed to establish 
a disability rating, as well as notice of the type of 
evidence necessary to establish an effective date.  With 
those letters, the RO effectively satisfied the remaining 
notice requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

In determining whether a medical examination should be 
provided or medical opinion obtained, there are four factors 
to consider: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; (3) 
an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation. McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and the Veteran has submitted private treatment records 
related to the claims.  

Moreover, the Veteran underwent VA examinations in connection 
with his increased rating claims and also in September 2009 
in connection with the secondary service connection claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

An increased rating for osteoarthritis of the left knee is 
denied.  

An increased rating for osteoarthritis of the right knee is 
denied.  

Service connection for bilateral shoulder condition is 
denied.  

Service connection for lumbar condition is denied.  



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


